DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 04/23/2020.
Claims 21-40 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 16/414598 under 35 U.S.C. 120 is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 04/23/2020 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "Disclosed are methods, systems, and non-transitory computer-readable medium for training and using a neural network for subcluster classification”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “Disclosed are”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of subcluster classification without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 21 and 40 and all claims which depend from it are directed toward a method, and independent claim 30 and all claims which depend from it are directed toward system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 22 comprises inter alia the functions or steps of “receiving or generating a plurality of user data sets of users, wherein each user data set in the plurality of user data sets comprises a user identification data of a user and a detailed user data of the user; 	grouping the plurality of the user data sets, by the one or more processors, into one or more clusters of user data sets; 	grouping, by the one or more processors, each of the one or more clusters into a plurality of subclusters; 	identifying, by the one or more processors, at least one model subcluster from the plurality of subclusters; 	receiving, by the one or more processors, a request for a model user; and 	selecting, by the one or more processors, the model user from the at least one model subcluster, wherein the model user is selected based on a first series of transactions from a first user”. 

Claim 30 comprises inter alia the functions or steps of “receiving or generating a plurality of user data sets of users, wherein each user data set in the plurality of user data sets comprises a user identification data of a user and a detailed user data of the user; 	grouping the plurality of the user data sets into one or more clusters of user data sets; 	grouping each of the one or more clusters into a plurality of subclusters; 	identifying at least one model subcluster from the plurality of subclusters; receiving a request for a model user; and 	selecting the model user from the at least one model subcluster, wherein the model user is selected based on a first series of transactions from a first user”.

Claim 40 comprises inter alia the functions or steps of “receiving or generating, by one or more processors, a plurality of user data sets of users, wherein each user data set in the plurality of user data sets comprises a user identification data of a user and a detailed user data of the user, and wherein receiving or generating the plurality of user data sets includes removing, by the one or more processors, personally identifiable information from each of the plurality of user data sets; 	grouping the plurality of the user data sets into one or more clusters of user data sets, wherein the grouping of the plurality of the user data sets into one or more clusters of user data sets is based on one or more of an annual income, an education level, a family size, or a job category of the users; 	grouping, by the one or more processors, each of the one or more clusters into a plurality of subclusters; 	identifying at least one model subcluster from the plurality of subclusters; 	receiving, by the one or more processors, a request for a model user; 	selecting the model user from the at least one model subcluster, wherein the model user is selected based on a first series of transactions from a first user;	based on the model user, generating, by the one or more processors, an indicator of a resolution associated with the model user, wherein the generating the indicator of the resolution further comprises converting the indicator into a natural language statement; and 	displaying the natural language statement on a device associated with the first user”.

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Subcluster classification claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0015] “…While RNNs are referenced throughout the application, alternative neural networks or decision support tools may be used. For example, any one or more of a convolutional neural network (CNN), a regional convolutional 
neural network (R-CNN), and/or a decision tree may be used without departing from the scope of the disclosure” [0047] [0055-0061]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 22-29 and 31-39, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10664742.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Interpretation – Method Steps
Claims 21-29 and 40 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is not recited what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it should be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it should be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28, 30-37, 39, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baum (U.S. Patent No. 11216717) in view of Duan (PGPub Document No. 20150095247).
As per claim 21, Baum teaches a computer-implemented method for training and using a neural network for subcluster classification ([column 2, lines 25-38] shown as outputs in [Figures 2, 28, 31-33]), the method comprising:	receiving or generating, by one or more processors, a plurality of user data sets of users, wherein each user data set in the plurality of user data sets comprises a user identification data of a user and a detailed user data of the user (data set or inputs [column 16, lines 42-49] shown as inputs in [Figures 2, 28, 31-33] Note that the label “user” and the content of the data set is non-functional descriptive matter.);	grouping the plurality of the user data sets, by the one or more processors, into one or more clusters of user data sets ([column 12, line 48 – column 13, line 18]);	grouping, by the one or more processors, each of the one or more clusters into a plurality of subclusters ([column 12, line 48 – column 13, line 18] [column 14, lines 20 – column 15, line 4]);	identifying, by the one or more processors, at least one model subcluster from the plurality of subclusters ([column 2, lines 39-48] [column 3, line 23-38] “The cost function is dependent on the task (i.e. the model domain) and any a priori assumptions (i.e. the implicit properties of  the model, its parameters, and the observed variables)…” [column 14, lines 20 – column 15, line 4]);	
Baum teaches the technical implementation of recurrent neural network but does not apply the technology to classification of transaction patterns.

Duan teaches an application of classification of transaction patterns receiving, by the one or more processors, a request for a model user (base classification model [0051-0055] [0010-0010][0037-0038]); andselecting, by the one or more processors, the model user from the at least one model subcluster, wherein the model user is selected based on a first series of transactions from a first user ([0049] “…minority sub-clusters may be selected from minority cluster 310 based on a selection condition (e.g., a query or other condition imposed on parameters of event profiles in minority cluster 310). Majority sub-clusters may be selected from majority cluster 320 based on a selection condition (e.g., a query or other condition imposed on parameters of event profiles in majority cluster 320)”).

It would have been obvious to one of ordinary skill in the art at the time of filing to have applied the use of recurrent neural network to classification of transaction patterns as found in Duan with the implementation details absent in Duan but found in Baum because the resulting combination of apply known RNN allows the NN core to handle numerous types of 
ANNs, such as convolutional NNs (CNNs), recurrent NNs (RNNs), deep NNs (DNNs), MLPs, etc., as well as more intricate implementations of the above and subtle combinations and properties of each, e.g., stride, padding, etc. implemented in convolutional modes. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, 
Baum teaches the method of claim 21, wherein the grouping each of the one or more clusters into the plurality of subclusters is based on a metric (weight [column 1, lines 47-52] [column 2, line 65 – column 3, line 8]).

As per claim 23, 
Baum teaches the method of claim 22, wherein the metric associated with the identified at least one model subcluster from the plurality of subclusters exceeds a predetermined threshold (weight [column 1, lines 39 – column 2, line 5] [column 15, line 56 – column 16, line 3]).

As per claim 24, 
Baum does not explicitly teach.

Duan teaches the method of claim 23, wherein the metric is based on one or more of a credit score, an account balance, an available credit, or a percentage of credit used of users in each of the one or more subclusters ([0021][0035]).

As per claim 25, 
Baum does not explicitly teach.

Duan teaches the method of claim 21, wherein the method further comprises: based on the model user, generating, by the one or more processors, an indicator of a resolution associated with the model user (approve or deny [0038] [claim 13]).

As per claim 26, 
Baum does not explicitly teach.

Duan teaches the method of claim 25, wherein the generating the indicator of the resolution further comprises converting the indicator into a natural language statement (display [0015] [0022] [0040] where “natural language” is any  human language, such as English, as opposed to a constructed language, an artificial language, a machine language, or the language of formal logic).

As per claim 27, 
Baum does not explicitly teach.

Duan teaches the method of claim 26, wherein the method further comprises:displaying, by the one or more processors, the natural language statement on a device associated with the first user (display [0015] [0022] [0040] where “natural language” is any  human language, such as English, as opposed to a constructed language, an artificial language, a machine language, or the language of formal logic).

As per claim 28, 
Baum does not explicitly teach.

Duan teaches the method of claim 21, wherein the grouping of the plurality of the user data sets into one or more clusters of user data sets of users is based on one or more of an annual income, an education level, a family size, or a job category of the users ([0021][0035]).

As per claim 30, Baum teaches a computer system for training and using a neural network for subcluster classification ([column 2, lines 25-38] shown as outputs in [Figures 2, 28, 31-33]), the system comprising:a memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions ([column 10, line 63 – column 11 – line 15]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 21.

As per claim 31, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 22.

As per claim 32, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 23.

As per claim 33, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 24.

As per claim 34, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 25.

As per claim 35, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 26.

As per claim 36, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 27.

As per claim 37, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 28.

As per claim 39, 
Baum does not explicitly teach.

Duan teaches the method of claim 37, wherein the grouping of the each of the one or more clusters into a plurality of subclusters is based on one or more of credit score, an account balance, available credit, or percentage of credit used of users in each of the one or more clusters ([0021][0035]).

As per claim 40, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 21, 25, and 29.

Claims 29 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baum (U.S. Patent No. 11216717) in view of Duan (PGPub Document No. 20150095247) in further view of Piel (PGPub Document No. 20200193443).
As per claim 29, 
Baum and Duan does not explicitly teach.

Piel teaches the method of claim 21, wherein the step of receiving or generating a plurality of user data sets of users further comprises:removing, by the one or more processors, personally identifiable information from each of the plurality of user data sets ([0056]).

It would have been obvious to one of ordinary skill in the art at the time of filing to have personally identifiable information removed as found in Piel within the RNN of in Duan and Baum in order to protect allow the  individual to \ choose to exempt their data from use by the computer system (e.g., opt out) for the purpose of security in case of a data breach. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 38, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/07/2022